Citation Nr: 1544198	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for chondromalacia patella of the right knee.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for chondromalacia patella of the left knee.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee instability.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee instability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1978 to May 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The agency of original jurisdiction is the VA RO in Baltimore, Maryland.  A claim for increased ratings for the service-connected bilateral chondromalacia knee disabilities was received in April 2009.  In August 2014, the Board granted a 10 percent initial/separate disability rating for left knee instability and remanded the issues of increased ratings for the left and right knee chondromalacia patella and a higher initial rating for right knee instability for additional development.  The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for left knee instability to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court partially vacated the Board's August 2014 decision pursuant to a Joint Motion for Partial Remand.  In July 2015, the Board remanded the issues of a higher initial rating for left knee instability and entitlement to a TDIU for additional development.

As discussed in detail below, the Board is granting a TDIU and remanding the issue of a higher initial rating for left knee instability for additional development.  As such, no discussion of the prior Board remand orders is required with respect to these issues.  With regard to the issues of higher ratings for left and right knee chondromalacia patella and right knee instability, pursuant to the August 2015 Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  In May 2015, a VA examination was conducted to assist in determining the current nature and severity of the left and right knee disabilities.  As discussed below, the Board finds the May 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Reviewing the procedural history in this case, in November 2001, VA increased the disability ratings for the service-connected left and right knee chondromalacia (a form of arthritis, to be rated as arthritis and to be rated on the basis of limitation of motion) from 10 percent to 20 percent under Diagnostic Code 5010-5262, due to arthritis and chronic strain with limitation of motion.  The service-connected chondromalacia patella was rated by using Diagnostic Code 5010 to reflect that chondromalacia patella was to be rated as arthritis, followed by hyphenated Diagnostic Code 5262 to show the code used to grant the 20 percent rating.  Diagnostic Code 5262 provides ratings based on malunion of the tibia or fibula with knee or ankle disability.  38 C.F.R. § 4.71a (2015). 

In the November 2001 rating decision, VA also determined that the record showed no evidence of instability in either knee joint.  This finding reflects that the November 2001 rating decision did not assign a separate rating for instability of either knee (Diagnostic Code 5257).  The fact that the 20 percent disability rating was not assigned under Diagnostic Code 5257 is significant to the future claim for increase.  It is clear from the prior adjudications, diagnoses, and findings of record that service connection had been granted for a form of arthritis (chondromalacia), but not for instability; therefore, following the 2001 rating decision, the only potential "separate" knee disability for future rating purposes would be for knee instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Veteran filed a claim for increased ratings for the service-connected chondromalacia patella (arthritis) in April 2009.  At the time the Veteran filed the claim in April 2009, she was only service connected for chondromalacia patella, not instability, and was rated 20 percent disabled in each knee for the chondromalacia patella (under Diagnostic Code 5010-5262); therefore, the May 2010 RO adjudication was required to maintain the 20 percent ratings for chondromalacia patella (using Diagnostic Code 5010-5262 or Diagnostic Code 5010-6260 or 5261). 

The Board finds (and previously found by the Board in the August 2014 Decision and Remand) that the effect of the adjudicative actions in the May 2010 rating decision on appeal, notwithstanding how the issues were styled or which diagnostic codes were assigned, was to deny increased ratings in excess of 20 percent for right and left knee chondromalacia patella (should have, but did not, maintain the 20 percent rating under Diagnostic Code 5262 or a motion code), to grant a separate 10 percent rating for right knee instability (should have, but did not, use Diagnostic Code 5257 to rate only the instability), and to implicitly deny (by not granting) a separate compensable rating for left knee instability. 

The May 2010 rating decision's assignment of diagnostic codes and labeling of the service-connected disabilities was at best confusing, and will need to be reordered upon implementation of this decision.  The May 2010 rating decision's purported mixing of chondromalacia and instability as part of the same right knee disability was in error, as chondromalacia is a form of arthritis to be rated as arthritis (under either DC 5010-5003 or DC 5010-5260/5261), while instability requires a separate disability rating (under Diagnostic Code 5257).  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The May 2010 rating decision on appeal, notwithstanding how the issues were styled or which diagnostic codes were assigned, was to grant a separate 10 percent rating for right knee instability.  The RO did not, but should have, assigned the separate 10 percent rating under Diagnostic Code 5257, to reflect the new grant of a separate rating for right knee instability that was not previously service connected (chondromalacia/arthritis was previously service connected, so should maintain the 20 percent rating and correlating Diagnostic Code 5010 and limitation of motion rating code).  As indicated above, service connection was already in effect for right knee chondromalacia patella (a form of arthritis). 

The Board directs (and the RO should correspondingly update the rating code sheet to reflect the appropriate ratings and proper diagnostic codes) that the Veteran's 20 percent rating for right knee chondromalacia patella (a form of arthritis which is rated on limitation of motion) and arthritis and associated limitation of motion, which was in effect prior to May 2010, should be continued under Diagnostic Code 5010-5262 (or a motion code such as 5261 or 5260), and a separate 20 percent rating (granted pursuant to this decision) for right knee instability from April 16, 2009 should be rated using only Diagnostic Code 5257.  Doing so preserves the Veteran's long-established right knee chondromalacia patella/arthritis disability rating without inadvertently reducing it (to 10 percent), and compensates for more newly developed right knee instability (to be separately rated under Diagnostic Code 5257).  Rating in this manner avoids prohibited pyramiding because it avoids rating chondromalacia, which is a form of arthritis, separately from arthritis, so as to rate twice on overlapping arthritis and symptoms of pain and limitation of motion, as prohibited by 38 C.F.R. § 4.14 (2015).  Rating in this manner also insures that the knee instability will actually be separately rated, rather than confused with the arthritis, and will be rated according to the proper criteria at Diagnostic Code 5257, as required by VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

In the August 2014 Decision and Remand, the Board previously directed that the use of diagnostic codes on the rating code sheet should be amended in this manner, but review of a July 2015 rating decision reflects that the rating code sheet still does not reflect the proper ratings/Diagnostic Codes.    

The Veteran is also in receipt of a noncompensable (0 percent) disability rating for right knee arthritis with "limitation of flexion" under Diagnostic Code 5003-5260, effective April 16, 2009.  See July 2015 rating decision.  The Veteran has not expressed disagreement with the disability rating or effective date assigned; therefore, this issue is not in appellate status before the Board.  

Further, VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension.  VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  As the evidence of record does not show both limitation of flexion and extension warrant compensable ratings, separate compensable ratings for limitation of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261) are not warranted in this case. 

A July 2015 private vocational assessment report and a July 2015 Social Security Administration (SSA) statement have been associated with the claims file.  While the most recent supplemental statement of the case (dated in July 2015) does not include review of this evidence, in August and September 2015 written statements, the representative waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

The issue of a higher initial rating than 10 percent for left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period from April 16, 2009, the Veteran's right and left knee chondromalacia have been manifested by symptoms of painful motion, swelling, effusion, weakness, fatigue, crepitus, and reduced muscle strength that are productive of noncompensable limitation of motion, and more nearly approximate a moderate knee disability.

2.  For the entire increased rating period from April 16, 2009, the Veteran's right and left knee chondromalacia have not been manifested by ankylosis, limitation of flexion to 15 degrees, limitation of extension to 20 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula with marked knee disability, or genu recurvatum.

3.  For the entire initial rating period from April 16, 2009, the Veteran's right knee disability has been manifested by symptoms of joint laxity, frequent giving way, and subjective feelings of instability, which more nearly approximates moderate instability.

4.  For the entire initial rating period from April 16, 2009, the Veteran's right knee disability has not been manifested by severe recurrent subluxation or lateral instability.

5.  For the entire increased rating period from April 16, 2009, the Veteran has been in receipt of a combined rating of at least 60 percent for the service-connected disabilities of both lower extremities.

6.  The service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a disability rating in excess of 20 percent for right knee chondromalacia patella have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5262 (2015). 

2.  For the entire increased rating period, the criteria for a disability rating in excess of 20 percent for left knee chondromalacia patella have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5262 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, for right knee instability have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015). 

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is granting a TDIU, which constitutes a full grant of this issue and remanding the issue of a higher initial rating for left knee instability; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these issues.

With respect to the issues of increased ratings for right and left knee chondromalacia patella and a higher initial rating for right knee instability, notice was provided to the Veteran in June 2009, prior to the initial adjudication of the claims in May 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2012 Board hearing transcript, and lay statements.   

The Veteran submitted a July 2015 SSA statement that provides general information about how much an individual or family would receive in disability, survivor, or retirement benefits and then lists the Veteran's earning record from 1976 to 2014.  This document does not indicate, nor has the Veteran alleged otherwise, that she is receiving SSA disability benefits or has ever applied for such benefits.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2009, March 2011, and May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki,	 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).     

In an August 2015 written statement, the representative contended that the May 2015 VA examination report was inadequate for rating purposes because the opinion was inconsistent with the Veteran's report that she has problems with lifting, carrying, weakness, fatigue, decreased strength, and lower extremity pain.  The representative noted that the Veteran also reports functional loss or impairment of the knee joints, including, but not limited to, repeated use over time, but that the Veteran was not examined immediately after repetitive use over time.  

First, while the Veteran's left and right knees were not examined immediately after repetitive use over time, the May 2015 VA examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Next, based on physical examination and interview with the Veteran with regard to a history of the knee disabilities and current symptoms, the VA examiner opined that the Veteran's functional ability with repeated use over a period of time was not significantly limited by pain, weakness, fatigability, or incoordination.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the representative has expressed disagreement with the May 2015 VA examiner's findings and opinions, the representative, as a lay person, has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-91.        

Further, the Board has considered, and found credible, the Veteran's report of increased functional impairment, including weakness, fatigue, decreased strength, and lower extremity pain.  As discussed in detail below, the Board finds that, based on the lay and medical evidence of record, disability ratings in excess of 20 percent for right and left knee chondromalacia or right knee instability have not been met or more nearly approximated for any part of the rating period.  The Board finds that the lay evidence, including the Veteran's statements with regard to functional impairment with repeated use over time, and medical evidence does not support a finding that the right and left knee disabilities have been manifested by severe instability or subluxation, limitation of flexion to 15 degrees, or limitation of extension to 20 degrees, or are more closely analogous to impairment of the tibia/fibula with marked knee disability.  Thus, to the extent that the representative's statements can be construed as a request for a new VA examination, neither the Veteran nor the representative has asserted any worsening or symptoms for which a new VA examination could show that higher (30 percent) ratings are met or more nearly approximated.   

Finally, while medical examiners are responsible for providing a "full description of the effects of a particular disability upon the claimant's ordinary activity" (see 38 C.F.R. § 4.10 (2015)), it is the task of the adjudicator to "interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  See 38 C.F.R. § 4.2 (2015); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board finds that the June 2009, March 2011, and May 2015 VA examination reports, taken in connection with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of higher ratings for the left and right knee disabilities.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

The Veteran testified at a hearing before the Board in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.    

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including swelling, instability, and pain associated with the bilateral knee disabilities.  As the Veteran presented evidence of symptoms and functional impairments due to the service-connected bilateral knee disabilities and there is additionally medical evidence reflecting the severity of the bilateral knee disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to the knee rating issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Ratings for Right and Left Knee Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case with respect to the issue of a higher initial rating for right knee instability, the question for consideration is the propriety of the initial ratings assigned, evaluation of all the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where, as in this case with respect to the issues of increased ratings for left and right knee chondromalacia, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial or increased rating period on appeal.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of 20 percent disability ratings for right and left knee chondromalacia patella (a form of arthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 (malunion of the tibia/fibula with knee or ankle disability) and a 10 percent rating for right knee instability under Diagnostic Code 5257.  The Veteran is also in receipt of a 10 percent disability rating for left knee instability, remanded below, and a noncompensable (0 percent) disability rating for right knee arthritis with limitation of flexion that is not in appellate status before the Board. 

The Veteran contends generally that the service-connected bilateral knee disabilities have manifested in more severe symptoms than that contemplated by the 20 and 10 percent ratings assigned.  See March 2012 Board hearing transcript.  In a September 2011 substantive appeal (on a VA Form 9), the Veteran contended that the knee disabilities should be assigned higher ratings because they affect her daily life and she is in constant pain.   

Right and Left Knee Chondromalacia

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  While the evidence of record does not indicate that the Veteran's knee disabilities have been manifested by malunion or nonunion of the tibia or fibula, see e.g., February 2010 VA treatment record, May 2015 VA examination report (x-ray report revealed an unremarkable tibia and fibula with no fracture, dislocation, or other acute osseous abnormality), the hyphenated Diagnostic Codes reflect that the basis of the assigned of 20 percent disability ratings for right and left knee chondromalacia (arthritis under Diagnostic Code 5010) is the symptoms, including, pain, weakness, swelling, and limitation of motion, associated with the bilateral knee disabilities, which have previously been found as analogous to moderate knee disabilities under Diagnostic Code 5262.   

Under Diagnostic Code 5262, a 20 percent rating is a where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a.  The words "slight," "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

Further, Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for increased disability ratings in excess of 20 percent for the service-connected right and left knee chondromalacia have not been met or more nearly approximated for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the entire increased rating period, the Veteran's right and left knee chondromalacia have been manifested by symptoms of painful motion, swelling, effusion, weakness, fatigue, crepitus, and reduced muscle strength that are productive of noncompensable limitation of motion, and more nearly approximate a moderate knee disability.

The VA treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported bilateral knee pain and crepitus managed by pain medication, steroid injections, and use of knee braces.  March and April 2009 VA treatment records note bilateral knee joint line pain, mild crepitus, and that range of motion testing reflected bilateral knee flexion to 125 degrees and extension to 0 degrees.  

At the June 2009 VA examination, the Veteran reported frequent and worsening bilateral knee pain as well as symptoms of giving way, instability, pain, stiffness, weakness, and incoordination.  The Veteran denied locking episodes or effusions.  The Veteran reported weekly flare-ups of moderate bilateral joint disease that last one to two weeks that are precipitated by changes in weather, prolonged standing, and prolonged walking and alleviated by heating pads, cool cloths, rest, elevation, and pain medication.  The Veteran reported being unable to stand for more than a few minutes, walk more than one fourth of a mile, or ascend/descend more than two flights of stairs without resting.

The June 2009 VA examination report notes an antalgic gait with poor propulsion as well as subpatellar tenderness.  The VA examiner noted right knee crepitus, edema, tenderness, abnormal motion, and guarding of movement, and left knee crepitus, edema, tenderness, and pain at rest.  Upon physical examination, range of motion testing reflected right knee flexion to 65 degrees and extension to 0 degrees and left knee flexion to 90 degrees and extension to 0 degrees.  Objective evidence of painful motion was noted.  Upon repetition, testing reflected right knee flexion to 50 degrees and left knee flexion to 80 degrees.  No additional limitation of extension was noted on repetition.  The VA examination report notes that the bilateral knee disabilities prevent sports, cause severe impairment of chores, shopping, exercise, and recreation, moderate impairment of traveling, bathing, dressing, and driving, and mild impairment of toileting.      

A February 2010 VA treatment record notes that the Veteran twisted the right knee one month prior and reported increased pain with extension of the knee and flexion of 15 degrees or less produces pain (causing the veteran to position the knee in slight flexion for comfort).  The Veteran denied weakness, locking, or popping of the knee.  The treatment record notes that the right knee "catches."  A March 2010 VA treatment record notes that range of motion testing reflected bilateral knee flexion to 120 degrees and extension to 5 degrees with increased knee pain on extension.

At the March 2011 VA examination, the Veteran reported giving way, instability, pain, weakness, decreased speed of joint motion, daily episodes of dislocation or subluxation, and repeated effusions of both knees.  The Veteran reported being able to stand for 15 to 30 minutes, unable to walk more than a few yards, and constant use of a right knee brace.  An antalgic gait was noted.  The VA examiner noted crepitus, subpatellar tenderness, weakness, and guarding of movement, bilaterally.

Upon physical examination in March 2011, range of motion testing reflected bilateral knee flexion to 100 degrees and extension to 0 degrees with objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examination report notes that the bilateral knee disabilities prevent bathing, cause severe impairment of chores, shopping, exercise, and driving, moderate impairment of dressing, and mild impairment of toileting.          

An April 2011 VA treatment record notes that the Veteran reported ongoing bilateral knee pain with flexion and extension that worsened with cold weather as well as swelling.  June and September 2011 VA treatment records note that the Veteran reported bilateral knee pain with rest, ambulation, and yard work that is greatest with straightening and bending the knee.  The treatment records note bilateral knee crepitus and that active range of motion testing reflected bilateral knee flexion to 120 degrees and extension to 0 degrees.  A February 2012 VA treatment record notes mild effusion into the knee joints.  A March 2012 VA treatment record notes that the Veteran reported that bilateral knee pain interferes with her sleep and causes distractibility.

At the March 2012 Board hearing, the Veteran testified that she is able to stand for 10 to 20 minutes before knee pain causes her to sit down, is able to sit for 20 to 30 minutes before her knees stiffen up, can walk approximately 100 feet, and has difficulty with bending and kneeling.  The Veteran reported constant bilateral knee pain with sitting, standing, kneeling, bending, walking, and at rest.  The Veteran testified that the bilateral knee pain causes difficulty sleeping.

A September 2012 VA treatment record notes an impaired gait as evidenced by limping and favoring the right lower extremity and that range of motion in the bilateral lower extremities was within functional limits (WFL).  The treatment record notes that the Veteran reported having difficulty tolerating steps.  A March 2013 VA treatment record notes mild effusion in both knees.  An April 2013 VA treatment record notes that the Veteran reported bilateral knee pain and stiffness with normal flexion and extension noted bilaterally.  A November 2013 VA treatment record notes full range of motion in both knees with minimal effusion and crepitation with patellofemoral motion.

A June 2014 VA treatment record notes that the Veteran reported increased pain and swelling in the right knee for three days.  A November 2014 VA treatment record notes that the Veteran reported bilateral knee pain, swelling, and weakness.  The treatment record notes that the Veteran was instructed to wear bilateral knee braces when possible.  An April 2015 VA treatment record notes that the left knee was more symptomatic with mild-to-moderate effusion and slight valgus deformity in both knees.  A July 2015 VA treatment record notes mild effusion in both knees and that range of motion testing reflected bilateral knee flexion to 130 degrees and full extension.

At the May 2015 VA examination, the Veteran reported swelling in both knees and increased problems with her legs.  The VA examination report notes decreased mobility, problems with lifting and carrying, weakness, fatigue, decreased strength in the lower extremities, and pain associated with both knees.  The report notes that the bilateral knee disabilities prevent sports, cause severe impairment of exercise and recreation, moderate impairment of traveling, bathing, dressing, and driving, and mild impairment of toileting.

Upon physical examination in May 2015, range of motion testing reflected bilateral knee flexion to 140 degrees and extension to 0 degrees.  The VA examiner noted evidence of pain with weight bearing, localized tenderness/pain on palpation of the joint, and crepitus.  No additional limitation of motion was noted upon repetition.  The VA examiner opined that pain, weakness, fatigability, or incoordination do not significantly limit the functional ability of either knee with repeated use over a period of time.  The VA examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  A reduction in muscle strength of 4/5 (active movement against some resistance) and a history of effusion was noted in both knees. 

A July 2015 private vocational assessment report notes that the Veteran reported being unable to lift more than 20 pounds, sit or stand longer than 15 to 30 minutes, walk for more than 10 to 15 minutes, kneel, crawl, or climb ramps/stairs.  The Veteran reported constant knee pain and frequent falls.  In an August 2015 written statement, the Veteran reported experiencing bilateral knee pain, being unable to sit, stand, twist, stoop, kneel, bend, or walk without great pain, daily swelling, and weakness.  An August 2015 written statement from the representative notes that the Veteran reported problems with lifting, carrying, weakness, fatigue, decreased strength, and lower extremity pain with functional loss/impairment of the joint, including, but not limited to, repeated use over time.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for an increased disability rating in excess of 20 percent for the service-connected right and left knee chondromalacia have not been met or more nearly approximated for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under Diagnostic Code 5010, which, in turn, would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 15 degrees or less or extension limited to 20 degrees or more, or, when rated by analogy using Diagnostic Code 5262, requires a marked knee disability.

For the entire increased rating period, the limitation of motion of the right and left knee did not more nearly approximate extension limited to 20 degrees or more, or flexion limited to 15 degrees or less, as needed for a 30 percent rating under Diagnostic Codes 5260 or 5261, even with consideration of the additional limitation due to pain, swelling, and weakness.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  

Rather, the evidence of record shows that the Veteran, at worst, had right knee flexion to 50 degrees and left knee flexion to 80 degrees, as noted upon repetition at the June 2009 VA examination, and bilateral extension to 5 degrees as noted on a March 2010 VA treatment record, which does not approximate limitation to 15 degrees of flexion or 20 degrees of extension as needed for a higher (30 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a higher disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee.  38 C.F.R.	 § 4.71a.   

The Board has considered whether higher disability ratings for the right or left knee are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral knee chondromalacia has caused pain, swelling, and weakness, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral knee pain and difficulty with prolonged walking, standing, sitting, bending, kneeling, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 30 percent criteria.  The June 2009 VA examination report notes that right knee flexion to was limited to 50 degrees and left knee flexion was limited to 80 degrees upon repetitive testing.  The March 2010 VA treatment record notes that extension was limited to, at worst, 5 degrees, bilaterally.  Based on the above, the degree of functional impairment does not warrant higher ratings based on limitation of motion for the right or left knee.  

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for disability ratings of 30 percent under Diagnostic Code 5262 have not been met or more nearly approximated for any part of the increased rating period.  Initially, the symptoms of instability and subluxation associated with the right knee disability are rated separately under Diagnostic Code 5257 and cannot serve as the basis of a higher disability rating under Diagnostic Code 5262 because to do so would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., instability.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Further, as noted above, the evidence of record reflects, at worst, limitation of right knee flexion to 50 degrees, left knee flexion to 80 degrees, and bilateral extension to 5 degrees.  The May 2015 VA examination report notes slightly diminished muscle strength of 4/5 in the knees, bilaterally.  While the Veteran's knee disabilities have been manifested by symptoms of painful motion, swelling, effusion, weakness, fatigue, crepitus, which, in turn, creates difficulty with prolonged walking, standing, sitting, bending, kneeling, and ascending and descending stairs, the Board finds the symptoms and associated functional impairment caused by the right and left knee chondromalacia have more nearly approximated moderate knee disabilities for the entire increased rating period.

In reaching its finding that the Veteran does not have more than moderate knee disabilities, the Board has considered, discussed in detail above, application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, supra, specifically the additional limitations of motion due to pain, weakness, swelling, fatigue, and crepitus and finds that the overall disability picture more nearly approximates moderate knee disabilities and does not show marked knee disabilities or provide for higher disability ratings than 20 percent in this case for any part of the increased rating period.  Based on the evidence of record, the Board finds that the Veteran's right and left knee chondromalacia have not more closely approximated marked knee disabilities as contemplated by the 30 percent disability rating under Diagnostic Code 5262.  

Right Knee Instability

As noted above, the Veteran is also in receipt of a 10 percent initial disability rating for right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  

For the entire initial rating period from April 16, 2009, the Board finds that the criteria for an initial rating of 20 percent, but no higher, under Diagnostic Code 5257 is warranted because the Veteran's right knee disability has been manifested by symptoms of joint laxity, frequent giving way, and subjective feelings of instability, more nearly approximating moderate instability. 

At the June 2009 VA examination, the Veteran endorsed bilateral knee instability with episodes of dislocation or subluxation several times per week.  The VA examiner noted moderate right knee lateral/medial instability.  At the March 2011 VA examination, the Veteran reported right knee instability with daily (or more often) episodes of dislocation or subluxation.  The VA examiner noted no instability upon physical examination.

The VA treatment records as well as the Veteran's own statements throughout the appeal period note that the right knee has repeatedly given way causing the Veteran to fall.  A June 2011 VA treatment record notes that the Veteran reported repeated falls and feelings of instability.  A September 2011 VA treatment record notes that Lachman's test reflected very mild laxity on the right.  In September 2011, a VA medical provider noted that the Veteran's knees had visible scars on the anterior surfaces "presumably from previous falls."  The Veteran reported in September 2011 that there were several occasions where she stepped off the curb and fell onto her knees.  

At the March 2012 Board hearing, the Veteran testified that the right knee gives out at least every day, sometimes numerous times throughout a day, which can cause her to fall.  The Veteran testified that she has to be very careful when she moves or the right knee will "snap right out" causing her to fall.  The Veteran reported wearing bilateral knee braces.  

A November 2014 VA treatment record notes that the Veteran had lateral patellar subluxation.  The May 2015 VA examination report notes that the Veteran has a history of slight recurrent subluxation and instability in the right knee.  The Veteran reported increased episodes of her right knee giving way, causing her to fall.  Joint stability testing performed at the May 2015 VA examination revealed no knee joint instability. 

Based on the above, the Board finds that the Veteran's right knee disability has been manifested by moderate symptoms of instability, which more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 20 percent for right knee instability have not been met or more nearly approximated for any part of the initial rating period.  

The March 2011 and May 2015 VA examination reports note normal joint stability upon testing.  VA treatment records dated throughout the appeal period note, at most mild laxity in the right knee, see September 2011 VA treatment record, with other treatment records noting no ligament laxity, see e.g., November 2013 and April 2015 VA treatment records.  A February 2010 VA treatment record notes that the Veteran denied giving out of the knee.

The level of instability reflected throughout the appeal period has more nearly approximated moderate instability under Diagnostic Code 5257; therefore, the Board finds that a disability rating of 20 percent, but no higher, is warranted under Diagnostic Code 5257 for the service-connected right knee disability for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.   

Other Knee Diagnostic Codes

The Board also finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the initial rating period.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  

The evidence of record reflects that the Veteran may undergo a total knee replacement surgery on one or both knees sometime in Fall 2015.  See March 2012 Board hearing transcript, June 2015 VA treatment record, July 2015 private vocational assessment report.  Correspondence received from the representative as late as September 2015 does not indicate that the Veteran has undergone a total knee replacement at any point during the appeal period or that such a surgery has been scheduled.  As there is no evidence that the Veteran underwent a knee replacement of either knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  Should the Veteran subsequently undergo a total knee replacement surgery of either or both knees, she should file a new increased rating claim with the RO.  

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  February 2010, April 2011, and April 2012 VA treatment records and MRI reports note no evidence of a meniscal tear.  The April 2012 VA treatment record notes that the Veteran does have meniscal degeneration, but no meniscal tear was noted.  The March 2011 VA examination report also notes no evidence of a meniscal abnormality.  Conversely, the June 2009 VA examination report notes evidence of a meniscus tear, but did not note any dislocation of the meniscus or any episodes of effusion.  The May 2015 VA examination notes a meniscus disorder, but no dislocation of the meniscus.  

While, as noted above, the Veteran's bilateral knee disabilities have been manifested by painful motion and swelling (effusion) into the joint, the evidence of record does not support a finding that the Veteran had dislocation of the semilunar cartilage of either knee.  The Veteran has also consistently denied "locking" into either knee joint.  See e.g., March 2010 and September 2011 VA treatment records. 

Further, the Board finds that the functional impairment caused by the pain on movement and swelling associated with the bilateral knee disabilities is contemplated by the 20 percent ratings assigned under Diagnostic Codes 5010-5262.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the weight of the evidence reflects that the Veteran's bilateral knee disabilities do not involve meniscal tears or dislocation of the semilunar cartilage, and the rating criteria under Diagnostic Codes 5010 and 5262 encompass the Veteran's other knee symptomatology of painful motion and swelling, the Board finds that a separate or alternate rating under Diagnostic Code 5258 is not warranted for any part of the appeal period.       

Further, the Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case with respect to either knee.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the left or right knee disabilities have been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  As the evidence of record does not reflect that the Veteran has genu recurvatum of either knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, for the entire initial rating period, there is no evidence of record of any scars associated with the bilateral knee disabilities nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2015).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right or left knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's bilateral knee disabilities have been manifested by symptoms of painful motion, swelling, effusion, weakness, fatigue, crepitus, and reduced muscle strength that are productive of noncompensable limitation of motion, and joint laxity, frequent giving way, and subjective feelings of instability.  The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), instability/subluxation (Diagnostic Code 5257), and tibia/fibula impairment with knee disability (Diagnostic Code 5262), which are incorporated into the schedular rating criteria.  

The Veteran's bilateral knee swelling, effusion, and crepitus are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, effusion, and crepitus, which inherently creates difficulty with prolonged walking, standing, bending, kneeling, and sitting, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the bilateral knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

For the entire increased rating period on appeal (from April 16, 2009), the Veteran's service-connected disabilities of both lower extremities have had a combined disability rating of at least 60 percent.  The Veteran is in receipt of service connection for left knee chondromalacia rated as 20 percent disabling, right knee chondromalacia rated as 20 percent disabling, right knee instability rated as (pursuant to this Board decision) 20 percent disabling, left knee instability rated as 10 percent disabling, and right ankle mortise instability rated as 10 percent disabling prior to December 28, 2010 and 20 percent disabling from December 28, 2010.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  38 C.F.R. § 4.16(a)(1) (disabilities of one or both lower extremities, including the bilateral factor, will be considered one disability for purpose of one 60 percent disability or one 40 percent disability in combination); see also 38 C.F.R. § 4.26 (2015) (bilateral factor). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that she is prevented from obtaining and maintaining substantially gainful employment due to her service-connected disabilities, specifically, the bilateral knee and right ankle disabilities.  At the March 2012 Board hearing, the Veteran testified that people do not want to hire her because of all the time she would miss due to medical appointments.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered her unable to secure (obtain) or follow (maintain) substantially gainful employment.  A July 2015 SSA earning statement reflects that the Veteran has not earned income taxable by SSA since 1998. 

In an August 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the bilateral knee and right ankle disabilities prevent her from securing or following any substantially gainful employment.  The Veteran reported that she last worked full-time and became too disabled to work in 1984.  The Veteran reported that the highest educational level she achieved was two years of college.  In 2006, the Veteran received an additional college degree.

In an associated written statement, the Veteran reported being unable to maintain substantially gainful employment since service separation.  The Veteran reported experiencing bilateral knee and right ankle pain, being unable to sit, stand, twist, stoop, kneel, bend, or walk without great pain, and daily swelling in the knees and ankles.  

The June 2009 VA examination report notes that the Veteran reported being unemployed since 2006 due to the bilateral knee osteoarthritis.  The Veteran reported that she earned a degree in fine arts in 2006, but soon realized her medical disabilities would not allow her to function reliably enough to hold down a "steady job."  See also March 2011 and May 2015 VA examination reports (Veteran reported being unable to find employment subsequent to completing college in 2006 due to ongoing orthopedic problems to include bilateral knees, right ankle, and lumbar spine).   

An October 2014 VA treatment record notes that the Veteran used to work part-time at a kennel, but was disabled because of her knees and right ankle.  A May 2015 VA mental disorders examination report notes that the Veteran reported not working due to physical limitations related to her knees and back.  The VA examiner noted that the Veteran does not appear to have skills for sedentary work and that, while the Veteran obtained an Associate's degree in 2006, she never returned to work.

The July 2015 private vocational assessment report notes that the Veteran reported being unable to work due to knee pain and inability to maintain sitting, standing, or walking positions for longer than 15 to 30 minutes.  The Veteran reported difficulty sleeping due to knee pain causing her to be distracted and impairing concentration.  The Veteran reported that she had not worked full-time since 1998 because she was in too much pain to maintain a job.  

In the July 2015 private vocational assessment report, based on a review of the claims file and interview of the Veteran, C.P. opined that it is more likely than not that the Veteran is unemployable as a result of her service-connected disabilities and subsequent limitations that have resulted in an inability to attend to basic work functions.  C.P. opined that the Veteran had been unable to secure and follow substantially gainful employment since 1998 - when the Veteran was last employed full-time.  C.P. noted that the Veteran's previous jobs of housekeeper and waitress are unskilled and semi-skilled, respectively, and opined that the Veteran had minimal transferrable skills from her past work.  C.P. opined that the Veteran's use of a cane to assist with ambulation and balancing preclude light physical work.  C.P. further opined that the Veteran is unable to perform the basic demands of sedentary work due to her sitting limitations.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which she is trained and for which she has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,	 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render her essentially unemployable, regardless of occupation; therefore, the Board finds that TDIU is warranted under 38 C.F.R.	 § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

An increased disability rating in excess of 20 percent for chondromalacia patella of the right knee, under Diagnostic Code 5010-5262, is denied.

An increased disability rating in excess of 20 percent for chondromalacia patella of the left knee, under Diagnostic Code 5010-5262, is denied.

An initial disability rating of 20 percent, but no higher, for right knee instability, under Diagnostic Code 5257, is granted.  

TDIU is granted.





REMAND

Initial Rating for Left Knee Instability

In July 2015, the Board, in pertinent part, remanded the issue of an initial disability rating in excess of 10 percent for AOJ consideration of additional VA treatment records and a June 2015 VA examination report in the first instance.  Following completion of these remand instructions, the AOJ was directed to readjudicate the appeal and, if the issue remained denied, to issue the Veteran and the representative a supplemental statement of the case and allow appropriate time for response.  

Review of the claims folder reflects that the AOJ did not readjudicate the issue of a higher initial rating for left knee instability or issue a supplemental statement of the case.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries, 22 Vet. App. 97.  This issue must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Accordingly, the issue of a higher initial rating than 10 percent for left knee instability is REMANDED for the following action:

After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the issue of an initial disability rating in excess of 10 percent for left knee instability.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


